Citation Nr: 0940211	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death, to include as secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February to August 
1961, and again from January 1965 to August 1985, to include 
service in the Republic of Vietnam.  His decorations include 
the Combat Infantryman Badge.  In addition, the Veteran 
served with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied service connection for cause of the 
Veteran's death.  The appellant is the Veteran's surviving 
spouse.  

In August 2007, this matter was remanded for additional 
development and adjudication.  For reasons described below, 
however, this case is again REMANDED the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Following the Board's prior remand, the AMC requested 
authorization from the appellant for records from City 
Hospital of Martinsburg, West Virginia.  The appellant 
provided the requested authorization.  In April 2008, 
however, City Hospital notified VA that, for processing, the 
facility needed a letter of administration from the executor 
of the Veteran's estate as proof that the appellant had 
access to the Veteran's records.  In April, May, and June of 
2009, the AMC again contacted the appellant and informed her 
that further requests for the City Hospital records were 
being made.  At no time, however, was the appellant informed 
of the need for a letter of administration from the executor 
of the Veteran's estate.  The failure to make this request 
constitutes a procedural defect requiring remand under 38 
C.F.R. § 19.9 (2009).

Accordingly, this case is REMANDED for the following action: 

1.  A letter should be sent to the 
appellant requesting a new signed release 
form for City Hospital and a letter of 
administration from the executor of the 
Veteran's estate as proof that the 
appellant has access to the Veteran's 
records.  Upon receipt of the requested 
information, City Hospital should again 
be contacted for records of treatment of 
the Veteran.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains unfavorable, she should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


